GILDERSLEEVE, P. J. (concurring).
In voting for reversal, I deem it proper to state that I consider the point urged by the appellant, to the effect that previous payment of taxes by the landlord constitutes a bar or a waiver of the right to dispossess for nonpayment of the same by the tenant, well taken. The landlord having paid the taxes, his remedy is an action against the tenant for damages for breach of the covenant to pay taxes. People ex rel. Wilson v. Swayze, 15 Abb. Prac. 432. The lease in the case at bar contains no provision, as was the fact in the case of Cochran v. Reich, 20 Misc. Rep. 623, 46 N. Y. Supp. 443, that the landlord might pay the taxes, and the amount so paid should be considered as rent, and payment thereof enforced as such.